Exhibit 10.3


CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.








EIGHTH AMENDMENT TO LOAN ORIGINATION AGREEMENT


THIS EIGHTH AMENDMENT TO LOAN ORIGINATION AGREEMENT (this “Amendment”) is made
as of the 30 th day of September, 2019 by and between GreenSky, LLC (f/k/a
GreenSky Trade Credit, LLC), a Georgia limited liability company (“Servicer”),
and Synovus Bank, a Georgia state-chartered bank (“Lender”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
such terms in the Origination Agreement (as defined herein).
WITNESSETH:
WHEREAS, Lender and Servicer have previously entered into that certain Loan
Origination Agreement dated as of August 4, 2015 (the “Origination Agreement”);
WHEREAS, Lender and Servicer desire to amend the Origination Agreement as set
forth herein;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lender and Servicer hereby agree as follows:
1.
The Origination Agreement is hereby amended as follows:

a.    Section 6.01 of the Origination Agreement is hereby deleted in its
entirety and the following is inserted in lieu thereof:
“Section 6.01    Term. This Origination Agreement shall commence as of the
Effective Date and shall continue until the earlier of (a) September 30, 2020,
provided that such date shall be extended automatically for additional one year
periods without further action by the Parties, unless not less than 90 days
prior to the expiration date then in effect either party gives the other party
written notice of nonrenewal; (b) the termination of the Servicing Agreement; or
(c) the date this Origination Agreement may otherwise be terminated by a party
hereto pursuant to the terms hereof (such period of time, the “Term”).”
b.    Section 6.05 of the Origination Agreement is hereby deleted in its
entirety and the following is inserted in lieu thereof:
“Section 6.05    Regulatory Termination Event. Lender may terminate this
Origination Agreement and its obligations hereunder, either in whole or with
respect to one or more Program Agreements as elected by Lender, upon sixty (60)
days prior written notice to Servicer (or less if required by the applicable
Governmental Authority) if Lender receives written notification from a
Governmental Authority indicating that this Agreement, or any of the
transactions contemplated hereby, breaches, violates, contravenes or conflicts
with any Law, Order, or Permit (or any interpretation thereof by such
Governmental Authority) in any material respect including, but not limited to,
any determination by such Governmental Authority that this Agreement and the
transactions contemplated hereby violate or exceed any applicable legal lending
limit to which the Lender is subject (a “Regulatory Termination Event”), subject
to the right of Servicer (to the extent such breach, violation, contravention or
conflict arises by reason of actions taken (or omitted to be taken) by the
Servicer hereunder or otherwise by reason of the operations, financial
condition, reputation or creditworthiness of the Servicer) to cure such breach,
violation, contravention or conflict within such sixty days (if such cure period
is permitted by such Governmental Authority). In the event of a termination




--------------------------------------------------------------------------------




by reason of a Regulatory Termination Event, Lender shall continue to be
obligated to (i) originate all unfunded Loans that conform to the Credit Policy
that have been previously approved as of the day prior to the termination date
set forth in the notice of the Regulatory Termination Event until such time as
all such Loans have been originated and (ii) pay Servicer the Performance Fee
and Servicing Fee, less any commercially reasonable fees of the Successor
Servicer in accordance with Section 4.02 of the Servicing Agreement (which
Successor Servicer may be the Lender itself, in which case an amount equal to
what would be considered commercially reasonable servicing fees will be deducted
from the Performance Fee and Servicing Fee paid to Servicer) with respect to
Loans originated under this Origination Agreement prior to the termination
hereof until such Loans have been repaid (provided Servicer does not exercise
its Optional Purchase right) unless, in either case, the applicable Governmental
Authority prohibits or restricts Lender from continuing to take such actions or
making such payments. Notwithstanding any provision hereof in the Servicing
Agreement, the Lender shall not be liable for any general, direct, indirect,
ordinary, special, consequential or other damages of any kind or nature incurred
or sustained by the Servicer or otherwise arising out of the termination of this
Agreement of the Servicing Agreement by reason of the termination of this
Agreement pursuant to this Section 6.05.”


c.    The Origination Agreement is hereby amended by inserting a new Section
6.06 which shall read in its entirety as follows:


“[*****]”
d.     The Origination Agreement is hereby amended by re-numbering existing
Section 6.06 of the Origination Agreement as Section 6.07.
2.    Except as expressly amended hereby, the Origination Agreement shall remain
in full force and effect.
3.    This Amendment may be executed and delivered by Lender and Servicer in
facsimile or PDF format and in any number of separate counterparts, all of
which, when delivered, shall together constitute one and the same document.




[Signature page follows]




























2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


SERVICER:


GREENSKY, LLC




By:     /s/ Timothy D. Kaliban            
(Signature)


Name:    Timothy D. Kaliban            
(Print Name)


Title:    President                




    






LENDER:


SYNOVUS BANK




By:     /s/ Christopher Pyle            
(Signature)


Name:    Christopher Pyle            
(Print Name)


Title:    Group Executive            




